IN THE SUPREME COURT, STATE OF WYOMING

                                        2022 WY 145

                                                           OCTOBER TERM, A.D. 2022

                                                                   November 15, 2022

 BIG AL’S TOWING AND RECOVERY,

 Appellant
 (Respondent),

 v.
                                                            S-22-0074
 STATE OF WYOMING, DEPARTMENT OF
 REVENUE,

 Appellee
 (Petitioner).

                    Appeal from the District Court of Laramie County
                       The Honorable Peter H. Froelicher, Judge

Representing Appellant:
      James O. Bardwell, Christopher M. Brennan, and Gay Woodhouse, Woodhouse
      Roden Ames & Brennan, LLC, Cheyenne, Wyoming. Argument by Mr. Brennan.

Representing Appellee:
      Bridget L. Hill, Attorney General; Brandi Lee Monger, Deputy Attorney General;
      Karl D. Anderson, Senior Assistant Attorney General; Douglas Brodbeck, Assistant
      Attorney General. Argument by Mr. Brodbeck.

Before FOX, C.J., KAUTZ, BOOMGAARDEN, GRAY, and FENN, JJ.



NOTICE: This opinion is subject to formal revision before publication in Pacific Reporter Third.
Readers are requested to notify the Clerk of the Supreme Court, Supreme Court Building, Cheyenne,
Wyoming 82002, of any typographical or other formal errors so that correction may be made before
final publication in the permanent volume.
BOOMGAARDEN, Justice.

[¶1] Wyo. Stat. Ann. § 39-15-103(a)(i)(J) (LexisNexis 2021) levies an excise tax on
“[t]he sales price paid for services performed for the repair, alteration or improvement of
tangible personal property[.]” This appeal concerns whether three roadside services
offered by Big Al’s Towing and Recovery (Big Al’s)—jump-starting a vehicle, unlocking
a vehicle, and replacing a flat tire with the spare tire—are taxable under that statute.
Interpreting the statutory language de novo and applying it to the undisputed facts, we
affirm the Wyoming Board of Equalization’s (Board’s) decision that the roadside services
are not taxable under § 39-15-103(a)(i)(J), and reverse the district court’s decision to the
contrary.

                                              ISSUE

[¶2]   We rephrase the issue:

               Is the Board’s decision that Big Al’s roadside services are not
               taxable under Wyo. Stat. Ann. § 39-15-103(a)(i)(J) in
               accordance with law?

                                              FACTS

[¶3] The undisputed evidence presented to the Board reflects the following. Big Al’s
provides towing services, sells car batteries, and provides roadside services to drivers in
Wyoming. Much of its work is obtained through contracts with motor clubs such as the
American Automobile Association (AAA). Pursuant to its contract with AAA, for
example, AAA pays Big Al’s $60 per call for jump-starting a vehicle, unlocking a vehicle,
and replacing a flat tire with the spare tire. Big Al’s has never collected sales tax on these
roadside services.

[¶4] Following an audit, the Wyoming Department of Revenue (DOR) determined Big
Al’s owed taxes and interest on roadside assistance revenue it collected from October 2016
to September 2019. Big Al’s appealed the approximate $12,000 tax and interest assessment
to the Board.

[¶5] The Board held a contested case hearing where two witnesses testified: Terri
Lucero, the Administrator of the DOR Excise Tax Division, and Big Al’s owner, David
Rose. The Board admitted a handful of documents related to the audit, as well as prior
guidance the DOR provided towing companies about services it considered taxable under
§ 39-15-103(a)(i)(J). 1

1
  In 2009, the Excise Tax Division issued a newsletter addressing “some confusion on the taxability of
services towing companies may perform.” The newsletter stated: “If the towing company performs repairs


                                                  1
[¶6] Mr. Rose and Ms. Lucero described the roadside services and opined whether they
qualified as repairs, alterations, or improvements. Beginning with Big Al’s jump-start
service, Mr. Rose testified there were various reasons why a driver might need their vehicle
jump-started.

                A. . . . [M]aybe the dome light has been left on or a door’s ajar
                and the little lights -- courtesy lights stay on.

                Q. So there was a load on the battery that ran the battery out of
                electricity?

                A. Or heat and cold really affect the batteries, if it’s a cold day,
                it will run 20 or 30 jump starts. If it’s a hot day in the middle
                of summer, those cause batteries to fail also. Batteries are only
                good for three to five years in this climate, and, you know, by
                eight years they’re done. And they don’t just go out a little at
                a time. It’s like all the sudden, your vehicle don’t start.

To start the vehicle, Big Al’s used a different battery to “conduct[] electricity into the
ignition.” Big Al’s did not fix any underlying problem with the battery. The jump-start
allowed the driver to “continue on their way.”

[¶7] Turning to Big Al’s lockout service, Mr. Rose and Ms. Lucero testified there were
several reasons a driver might need their vehicle unlocked: they accidentally locked their
keys in the car, their key fob stopped working, or the lock malfunctioned. According to
Mr. Rose, Big Al’s “manipulate[d] the car” to unlock it. According to Ms. Lucero, Big
Al’s used a tool to open the car or “push[ed] the window away” to reach the lock
mechanism. Unlocking the car allowed the driver to access the inside of the vehicle. If
there was an underlying problem with the lock, Big Al’s did not fix it.

[¶8] Finally, Big Al’s tire service consisted of replacing the vehicle’s flat tire with the
vehicle’s spare tire. Mr. Rose noted “[a] lot of times people don’t know how to change the
tire. They’re physically incapable, or maybe they’re on their way to something fancy,
they’re dressed up, so they use their roadside assistance off their AAA.” He confirmed
driving on a flat tire could damage the rims or suspension. Putting the spare tire on the
vehicle allowed the driver to go home or to a repair shop for a new tire.



on the vehicle, the repairs are taxable. These repairs/services could include jump starting a vehicle,
changing a tire, and or replacing a headlight.” In 2017, the DOR issued a tax bulletin once again addressing
“confusion with regard to towing services[.]” The tax bulletin stated: “Services which repair, alter, and/or
improve tangible personal property are subject to sales tax. For example, jump starts, lock outs, tire
changes, adding water to a radiator, etc., are all taxable services.”


                                                     2
[¶9] In Mr. Rose’s opinion, none of the roadside services repaired, altered, or improved
a vehicle; they did not make a vehicle more valuable; and there was no tangible difference
in a vehicle after the tire change service. Ms. Lucero conceded none of the services
repaired a vehicle, but maintained they all altered and improved a vehicle. She opined that
unlocking a vehicle is an alteration “because that vehicle is now unlocked and the owner
can now access the vehicle”; jump-starting a vehicle “alter[s] the vehicle from a vehicle
that didn’t start to a vehicle that did”; and changing a tire is an alteration “because the
inflated tire is now on that vehicle, and the vehicle driver can now drive it.” Ms. Lucero
further opined that jump-starting a car improves the quality and value of the vehicle by
allowing it to start. Big Al’s lockout service improves the vehicle “because a person can
now get in their vehicle because it’s unlocked, and they couldn’t unlock it themselves.”
And Big Al’s tire change service improves the vehicle by allowing it to be driven.

[¶10] In its decision, the Board found § 39-15-103(a)(i)(J) unambiguous and, because the
legislature did not define “alter” or “improve,” it examined common definitions of those
words to determine their meaning. The Board concluded, in relevant part, that “alter”
means “to make different without changing into something else[.]” And “an increase in
value is a hallmark of improvement; otherwise, ‘improvement’ would merely mean any
change for the better, which is just a subset of ‘alteration.’”

[¶11] In reversing the DOR’s decision, the Board concluded none of those terms, as
commonly defined, applied to the roadside services.

              Neither the language of the statute, nor the [DOR’s] rules
              promulgated to enforce the statute, can stretch as far as the
              [DOR] wants them to. We believe the [DOR’s] interpretations
              of “alteration” and “improvement” run afoul of the judicial
              injunction against expanding statutes “beyond the clear import
              of the language used, or to enlarge their operations so as to
              embrace matters not specifically pointed out.” []

              In short, we have dueling opinion testimony from Mr. Rose, an
              expert on automobiles, and Ms. Lucero, an expert on taxation.
              At best for the [DOR], it’s a draw. As such, the [DOR] didn’t
              bear its burden of proof by a preponderance of the evidence.
              We believe the [DOR] simply asks too much of the words
              “alteration” and “improvement,” as evidenced by Ms. Lucero’s
              testimony that there is an alteration every time someone starts
              a car. []




                                            3
Thus, in applying its plain language interpretation of § 39-15-103(a)(i)(J) to reverse the
DOR’s decision, the Board also recognized that the DOR has the ultimate burden to show
the roadside services at issue constitute a taxable event. 2

[¶12] The district court agreed with the Board that the statute is unambiguous. However,
it adopted the DOR’s preferred definitions of “alter” and “improvement” and, like the
DOR, concluded those terms describe, or apply, to Big Al’s roadside services.

                This court concludes Big Al’s roadside services . . . , as the
                services were described by Mr. Rose, make the vehicles
                different without changing the vehicles into something else and
                make the vehicles better. In other words, each of the disputed
                services alters and/or improves the vehicle.

Accordingly, the district court held the roadside services are taxable under Wyo. Stat. Ann.
§ 39-15-103(a)(i)(J). Big Al’s timely appealed.

                                     STANDARD OF REVIEW

[¶13] We review the Board’s decision pursuant to the Wyoming Administrative Procedure
Act, affording no deference to the district court’s decision. Wyo. Stat. Ann. § 16-3-114(c)
(LexisNexis 2021); Solvay Chemicals, Inc. v. Wyo. Dep’t of Revenue, 2022 WY 122, ¶ 7,
517 P.3d 1123, 1127 (Wyo. 2022) (citations omitted). Ordinarily, we would review the
Board’s findings of fact for substantial evidence. Solvay, ¶ 7, 517 P.3d at 1127 (citation
omitted). In this case, however, the facts are not disputed. Instead, the parties dispute
whether the Board applied the statute to the undisputed facts in accordance with law. “We
review an agency’s conclusions of law de novo and affirm when they are in accordance
with the law.” Id. (citation omitted). See also Wyo. Stat. Ann. § 16-3-114(c)(ii)(A) (“The
reviewing court shall . . . [h]old unlawful and set aside agency action, findings and
conclusions found to be . . . [a]rbitrary, capricious, an abuse of discretion or otherwise not
in accordance with law[.]”) (emphasis added); Delcon Partners LLC v. Wyo. Dep’t of
Revenue, 2019 WY 106, ¶ 7, 450 P.3d 682, 684 (Wyo. 2019) (“Statutory interpretation is
a question of law subject to de novo review.” (citation omitted)).




2
  The issue here is whether the roadside services constitute a taxable event, not whether Big Al’s is entitled
to a tax exemption. See, e.g., Dep’t of Revenue v. Bd. of Cnty. Commissioners of Johnson Cnty., 2019 WY
7, ¶¶ 5–6, 432 P.3d 920, 922 (Wyo. 2019) (explaining that when the question is whether a tax exemption
applies, the burden is on the one claiming the exemption because “[t]here is a presumption created against
granting exception and in favor of taxation”; however, when the question is whether there is a taxable event,
the DOR has the ultimate burden of persuasion).


                                                      4
                                      DISCUSSION

[¶14] To determine whether the Board’s decision that the roadside services do not alter or
improve a vehicle is in accordance with law, we must interpret Wyo. Stat. Ann. § 39-15-
103(a)(i)(J). As noted above, the statute levies an excise tax on “[t]he sales price paid for
services performed for the repair, alteration or improvement of tangible personal
property[.]” Wyo. Stat. Ann. § 39-15-103(a)(i)(J). No one disputes the roadside services
are, in fact, services; the services do not constitute repairs; and vehicles are tangible
personal property. See Wyo. Stat. Ann. § 39-15-101(a)(ix) (LexisNexis 2021) (defining
“[t]angible personal property” as “all personal property that can be seen, weighed,
measured, felt or touched, or that is in any other manner perceptible to the senses”).
Consequently, we, like the Board and district court, focus our attention on the undefined
statutory terms “alteration” and “improvement.”

[¶15] “When interpreting statutes, this Court searches for the legislature’s intent as
reflected in the language of the statute.” Wyodak Res. Dev. Corp. v. Wyo. Dep’t of Revenue,
2017 WY 6, ¶ 25, 387 P.3d 725, 732 (Wyo. 2017) (citing Vance v. City of Laramie, 2016
WY 106, ¶ 12, 382 P.3d 1104, 1106 (Wyo. 2016)). “Our first task is to determine, as a
matter of law, whether the statute is clear or ambiguous.” Id. (citing Lance Oil & Gas Co.
v. Dep’t of Revenue, 2004 WY 156, ¶ 4, 101 P.3d 899, 901 (Wyo. 2004)).

              “We look first to the plain and ordinary meaning of the words
              to determine if the statute is ambiguous. A statute is clear and
              unambiguous if its wording is such that reasonable persons are
              able to agree on its meaning with consistency and
              predictability. Conversely, a statute is ambiguous if it is found
              to be vague or uncertain and subject to varying
              interpretations.”

Id. (quoting RME Petroleum Co. v. Dep’t of Revenue, 2007 WY 16, ¶ 25, 150 P.3d 673,
683 (Wyo. 2007)). “[T]hat the parties have differing opinions on the statute’s meaning is
not conclusive as to ambiguity.” Id. (citing Bd. of Cnty. Comm’rs of Sublette Cnty. v. Exxon
Mobil Corp., 2002 WY 151, ¶ 24, 55 P.3d 714, 721 (Wyo. 2002)).

[¶16] “If the statutory language is sufficiently clear and unambiguous, the Court simply
applies the words according to their ordinary and obvious meaning.” Id. ¶ 26, 150 P.3d at
732 (quoting DB v. State (In re CRA), 2016 WY 24, ¶ 16, 368 P.3d 294, 298 (Wyo. 2016)).
“We give effect to each word, clause and sentence chosen by the legislature, and construe
them in pari materia.” Id. (citing Pedro/Aspen, Ltd. v. Bd. of Cnty. Comm’rs, 2004 WY
84, ¶ 27, 94 P.3d 412, 420 (Wyo. 2004)). “A statute is not interpreted in a way that renders
a portion of it meaningless or adds language to it.” Id. (citing Pedro/Aspen, Ltd., ¶ 27, 94
P.3d at 420).



                                             5
[¶17] We agree with all concerned that the statute is unambiguous. It makes plain that
services performed for the alteration or improvement of vehicles are subject to excise tax.
Because the words alteration and improvement are not defined by statute or DOR rule, we
look to their common dictionary definitions. See Wyo. Stat. Ann. § 39-15-101
(definitions); Wyo. Stat. Ann. § 8-1-103(a)(i) (LexisNexis 2021) (“The construction of all
statutes of this state shall be by the following rules, unless that construction is plainly
contrary to the intent of the legislature: (i) Words and phrases shall be taken in their
ordinary and usual sense, but technical words and phrases having a peculiar and appropriate
meaning in law shall be understood according to their technical import[.]”); Wyodak, ¶ 31,
387 P.3d at 733 (looking to the common dictionary definitions of the word “pit” in the
mining context where that term was not defined by statute or DOR rules); Painter v.
Hallingbye, 2021 WY 78, ¶ 19, 489 P.3d 684, 691 (Wyo. 2021) (“When a term is not
defined in a statute, this Court will furnish an ordinary and obvious meaning.” (citation
omitted)); In re Est. of Meyer, 2016 WY 6, ¶ 34, 367 P.3d 629, 639–40 (Wyo. 2016) (“In
the absence of a statutory definition, this Court infers that the legislature intended no
special meaning for the word but, instead, intended that it be given its ordinary meaning—
its common dictionary definition.” (citation omitted)).

       Alteration

[¶18] The common dictionary definition of “alteration” is “the act or process of altering
something[.]”             Alteration,        Merriam-Webster,         https://www.merriam-
webster.com/dictionary/alteration (last visited Oct. 31, 2022); see also Merriam-Webster’s
Collegiate Dictionary 35 (11th ed. 2012) (“the act or process of altering: the state of being
altered” or “the result of altering”). In turn, “alter” means “to make different without
changing into something else[.]” Alter, Merriam-Webster, https://www.merriam-
webster.com/dictionary/alter (last visited Oct. 31, 2022); see also The Merriam-Webster
Dictionary 15 (2005) (“to make or become different”); Merriam-Webster’s Collegiate
Dictionary 35 (11th ed. 2012) (“to make different without changing into something else”).

[¶19] The parties agree the word alter means “to make different without changing into
something else.” They disagree on the degree of change necessary for an alteration. Big
Al’s contends the change must be more than de minimis, and permanent, not temporary.
The DOR maintains any change, no matter how small or temporary, is enough.

[¶20] Notably, neither party defines the word “different.” “Different” means “partly or
totally unlike in nature, form, or quality[.]”              Different, Merriam-Webster,
https://www.merriam-webster.com/dictionary/different (last visited Oct. 31, 2022); see
also The Merriam-Webster Dictionary 137 (2005) (“unlike in nature or quality”). In other
words, the altered vehicle no longer resembles the unaltered vehicle. Thus, without adding
words to the statute, we can readily conclude the legislature did not intend an “alteration”
to be either temporary or de minimis.



                                             6
      Improvement

[¶21] Turning to the word “improvement,” the parties primarily disagree whether an
improvement requires an increase in the value of the property. Big Al’s contends it does,
noting the Board’s determination that “an increase in value is a hallmark of improvement;
otherwise, ‘improvement’ would merely mean any change for the better, which is just a
subset of ‘alteration.’” The DOR counters that “[i]ncreasing the quality and making
something better is enough to satisfy the definition of ‘improve[.]’” We conclude that to
constitute an “improvement” under § 39-15-103(a)(i)(J) the legislature intended a roadside
service do more than restore drivability. To “improve” the vehicle, the service must
increase its value.

[¶22] Across dictionaries, the word “improvement” is defined to reflect an increase in
value.

          • “[T]he act or process of improving”; “the state of being
            improved especially: enhanced value or excellence”; and “an
            instance of such improvement: something that enhances value
            or excellence[.]”           Improvement, Merriam-Webster,
            https://www.merriam-webster.com/dictionary/improvement
            (last visited Oct. 31, 2022).

          • “[T]he act or process of improving”; “increased value or
            excellence of something”; “something that adds to the value or
            appearance of a thing[.]” The Merriam-Webster Dictionary
            247 (2005).

          • “An addition to property, usu. real estate, whether permanent
            or not; esp., one that increases its value or utility or that
            enhances its appearance.”       Improvement, Black’s Law
            Dictionary (11th ed. 2019).

[¶23] The term “improve” is similarly defined to include an increase in value.

          • “[T]o enhance in value or quality: make better”; “to increase
            the value of (land or property) by making it more useful for
            humans[.]”                Improve,        Merriam-Webster,
            https://www.merriam-webster.com/dictionary/improve (last
            visited Oct. 31, 2022).

          • “[T]o enhance or increase in value or quality.” The Merriam-
            Webster Dictionary 247 (2005).


                                            7
            • “To increase the value or enhance the appearance of
              (something).” Improve, Black’s Law Dictionary (11th ed.
              2019).

            • “[T]o make better; to enhance in value or good qualities.”
              Improve, Webster’s New Twentieth Century Dictionary (2d.
              1979). 3

Such repeated reference to increase in value supports our conclusion that the legislature
intended to incorporate value in its use of “improvement” in § 39-15-103(a)(i)(J).

[¶24] Our conclusion is further supported when we consider the word “improvement” in
pari materia with other words the legislature used in § 39-15-103(a)(i)(J). The statute
plainly refers to repairs, alterations, and improvements. If the legislature uses two or more
words to describe taxable events we presume it intended that each word mean something
different. See Laramie Cnty. Sch. Dist. No. One ex rel. Bd. of Trustees of Laramie Cnty.
Sch. Dist. No. One v. Kinstler, 2015 WY 143, ¶ 14, 361 P.3d 819, 822 (Wyo. 2015) (noting
the rule that “when different words are used in the same or a related statute, they are usually
intended to have different meanings” (citation omitted)); 2A Sutherland Statutory
Construction § 46:6 (7th ed.), Westlaw (Nov. 2021 Update) (“Different words used in the
same, or a similar, statute are assigned different meanings whenever possible.” (footnote
omitted)). If, as the DOR contends, an improvement need only make something better or
increase its quality, we can glean no meaningful difference between an “alteration” and an
“improvement,” thus rendering one of the terms superfluous. To the contrary, we must
afford “[e]ach word of a statute . . . meaning, with none rendered superfluous,” Union Pac.
Res. Co. v. Dolenc, 2004 WY 36, ¶ 13, 86 P.3d 1287, 1292 (Wyo. 2004) (citation omitted),
and “strive to avoid an interpretation that . . . renders a portion of the statute meaningless,”
Seherr-Thoss v. Teton Cnty. Bd. of Cnty. Comm’rs, 2014 WY 82, ¶ 19, 329 P.3d 936, 945
(Wyo. 2014) (citation omitted).

[¶25] For the foregoing reasons, we agree with the Board that the legislature intended a
“service[] performed for the . . . improvement of tangible personal property” to be taxable
only if it increases the value of the property subject to the service.

        Application

[¶26] Applying the plain and ordinary meanings of “alteration” and “improvement” as
used in Wyo. Stat. Ann. § 39-15-103(a)(i)(J), we conclude none of Big Al’s roadside
services alter or improve a vehicle.

3
  The DOR directs our attention to this 1979 dictionary definition, asserting we ought to afford the words
in the statute their meaning at the time when the statute was first enacted in 1977. But the DOR
acknowledges current dictionaries define the relevant words similarly.


                                                    8
[¶27] When Big Al’s jump-starts a vehicle, the battery receives enough electricity from
an outside source to allow the engine to start. Other than its ability to start that one time
there is nothing “different” about the vehicle. It has all the same parts—no part has been
replaced. The vehicle is not “partly or totally unlike [its former self] in nature, form, or
quality” simply by virtue of receiving an electric charge. Moreover, its ability to start may
well be temporary. And, as Mr. Rose testified, the value of the vehicle has not increased.
The jump-start service neither alters nor improves the vehicle.

[¶28] Big Al’s lockout service consists of disengaging the locking mechanism, thus
allowing the driver to access the inside of the vehicle. Big Al’s does not replace any vehicle
part. At the end of the lockout service, the vehicle’s doors, windows, locking mechanism,
and key or key fob all remain the same. The vehicle is not “partly or totally unlike [its
former self] in nature, form, or quality.” It is very much the same except the locking
mechanism has been disengaged. Moreover, Big Al’s does not increase the value of the
vehicle simply by unlocking it any more than a driver increases the value of the vehicle
each time he unlocks it. The unlocking service neither alters nor improves the vehicle.

[¶29] Big Al’s tire change service consists of removing the flat tire and replacing it with
the vehicle’s spare tire. Big Al’s makes no attempt to repair the flat tire. Prior to the
service, the vehicle had four functioning tires and one flat tire. The same is true when the
service is complete. The only difference is the location of two of those tires—the flat tire
has been swapped for the spare. The vehicle is not “partly or totally unlike [its former self]
in nature, form, or quality.” Big Al’s has not, as Mr. Rose testified, increased the value of
the vehicle. The tire change service neither alters nor improves the vehicle.

[¶30] Applying its preferred definitions, without adopting those definitions following
public notice and comment through the rule-making process, 4 the DOR concludes that each
4
    The DOR’s rule on § 39-15-103(a)(i)(J) merely parrots the statutory language:

                  (dd) Repairs, Alterations and Improvements. Labor or service charges for
                  the repair, alteration or improvement of tangible personal property, as well
                  as charges for the materials, supplies and fabrication used in rendering
                  services shall be subject to the sales tax. The purchase of materials,
                  supplies and fabrication which become an ingredient of the repair,
                  alteration or improvement of tangible personal property shall be
                  considered wholesale sales. Labor or service charges for repairs,
                  alterations or improvements of real property are not subject to the sales
                  tax.

DOR Rules, Ch. 2, § 13(dd). The DOR suggests we should defer to its construction of this rule in our
interpretation of § 39-15-103(a)(i)(J). However, because the rule offers no interpretation of the salient
terms, the DOR’s application of the statutory terms to Big Al’s roadside services is not entitled to judicial
deference. Cf. Gonzales v. Oregon, 546 U.S. 243, 257, 126 S.Ct. 904, 916, 163 L.Ed.2d 748 (2006)
(“Simply put, the existence of a parroting regulation does not change the fact that the question here is not
the meaning of the regulation but the meaning of the statute. An agency does not acquire special authority


                                                       9
vehicle subject to one of Big Al’s roadside services is altered and improved because it goes
“from an immovable metal object” to an operable vehicle. Under this interpretation,
virtually any service performed on a vehicle would be subject to excise tax, no matter how
small or temporary the change.

[¶31] The DOR’s interpretation of Wyo. Stat. Ann. § 39-15-103(a)(i)(J) is inconsistent
with the statute’s plain language and conflicts with fundamental principles of taxation. The
Wyoming Constitution requires that “every law imposing a tax shall state distinctly the
object of the same, to which only it shall be applied.” Wyo. Const. art. 15, § 13. And we
have stated that “[s]tatutes levying taxes should not be extended, by implication, beyond
the clear import of the language used, or their operations enlarged to embrace matters not
specifically addressed.” RME Petroleum Co., ¶ 48, 150 P.3d at 690 (citing Amoco Prod.
Co. v. Dep’t of Revenue, 2004 WY 89, ¶ 18, 94 P.3d 430, 438 (Wyo. 2004)). See also
Qwest Corp. v. State ex rel. Wyo. Dep’t of Revenue, 2006 WY 35, ¶ 9, 130 P.3d 507, 511
(Wyo. 2006) (“[T]axes may not be imposed by any means other than a clear, definite and
unambiguous statement of legislative authority.”). “[T]he legislature is well acquainted
with the need to draw its tax statutes carefully and with precision.” RME, ¶ 48, 94 P.3d at
690. If the legislature had intended to impose an excise tax on all services performed on a
vehicle, “we would expect to see that intent reflected in the language of the statute.” See
id. The plain language of § 39-15-103(a)(i)(J) does not reflect such broad intent.

                                            CONCLUSION

[¶32] As the DOR expressly recognizes, “Wyoming does not impose excise tax on most
services.” That includes Big Al’s three roadside services. The Board’s decision that Big
Al’s roadside services of jump-starting a vehicle, unlocking a vehicle, and replacing a flat
tire with the spare tire are not taxable under Wyo. Stat. Ann. § 39-15-103(a)(i)(J) is in
accordance with law. We therefore affirm the Board’s decision and reverse the district
court’s decision.




to interpret its own words when, instead of using its expertise and experience to formulate a regulation, it
has elected merely to paraphrase the statutory language.”).


                                                    10